Citation Nr: 1511186	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1978 to October 1981.

This matter is on appeal before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Nashville, Tennessee RO.  In January 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the record.

Although the Agency of Original Jurisdiction (AOJ) reopened the Veteran's claim of service connection for tinnitus by deciding the issue on the merits in a September 2012 statement of the case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the AOJ may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claim accordingly.


FINDINGS OF FACT

1.  A May 2009 rating decision denied the Veteran's claim of service connection for tinnitus, based essentially on findings that the service treatment records are silent for any complaints, treatment, or diagnosis of tinnitus, and the VA treatment records did not contain a diagnosis of tinnitus that is due to acoustical trauma while on active duty.

2.  Evidence received since the May 2009 rating decision (including his sworn testimony) reasonably shows that the Veteran has consistently experienced tinnitus since service; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating the claim.

3.  It is reasonably shown that the Veteran's tinnitus began in service and persisted.

4.  In January 2015, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of whether new and material evidence had been received to reopen a claim of service connection for bilateral hearing loss, and service connection for low back disability; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

2.  On de novo review, service connection for tinnitus is warranted.  38 U.S.C.A. 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for withdrawal of the appeal by the Veteran are met with respect to the matters of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and service connection for low back disability; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought in the claim that is addressed on the merits, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   

Legal Criteria, Factual Background, and Analysis

Historically, an unappealed May 2009 rating decision denied the Veteran service connection for tinnitus, based on findings that the service treatment records are silent for any complaints, treatment, or diagnosis of tinnitus, and the VA treatment records do not contain a diagnosis of tinnitus that is due to acoustical trauma while on active duty.  New and material evidence was not received within one year of that decision, and it is final.  38 U.S.C.A. § 7105.  

Generally, when the AOJ denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1137; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record at the time of the May 2009 rating decision included the Veteran's STRs, service personnel records, and VA treatment records.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  His service personnel records indicate that his military occupational specialty (MOS) was 11C, indirect fire infantryman.

The VA treatment records note a February 2001 complaint of new onset tinnitus, only appreciated at night, and noticed in the right ear; the assessment was of tinnitus probably secondary to high frequency sensorineural hearing loss.

Evidence received since the May 2009 rating decision consists essentially of VA treatment records which show additional complaints of tinnitus, a VA examination, documentation regarding military weapons and their sound levels, and the Veteran's lay statements and hearing testimony.  

On December 2010 VA treatment, the Veteran was noted to have been diagnosed with tinnitus for approximately 10 years per his report.

On December 2010 VA audiological examination [afforded based on the AOJ's decision to reopen the claim], the Veteran reported bilateral tinnitus.  His pertinent service history noted P11010 Indirect Fire, M-16 rifle marksman, hand grenade expert, Expert mortar gunner, and Expert M203 Grenade Launcher.  He reported that his military noise exposure included artillery (mortars), grenade launchers, rocket launchers, and rifle fire with at least some use of hearing protection.  He reported that his civilian occupational noise exposure included 6 months of factory work with the use of hearing protection, and he reported a negative history of recreational noise exposure.  He reported a positive history of head injury, stating that in 2000 he struck his head in a motor vehicle accident and was disoriented for a short time thereafter.  He reported constant bilateral tinnitus with onset after military service.  The diagnoses included subjective bilateral tinnitus.  The examiner noted that the Veteran's service entrance exam showed normal hearing bilaterally, and a separation exam could not be located; he complained to his primary care physician in August 2010 that he had bilateral tinnitus with onset 20 years prior.  The examiner noted that, while the Veteran's history is positive for noise exposure (with hearing protection), he reported that his tinnitus began after military service; based on this, the examiner opined that the Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of in-service noise exposure while serving as a rifleman during military service.

In a May 2011 notice of disagreement, the Veteran stated that he did not recall the VA examiner asking when the onset of his tinnitus occurred, and that he would not have responded that it was after service as he is certain it is a direct result of his service.

At the January 2015 hearing, the Veteran testified that he used and shot artillery rounds including 81-millimeter mortars and four-deuce millimeter mortars, he threw hand grenades, and he shot M16s.  His DD-214 noted that he got an expert badge in the 81-millimeter mortar.  He testified that the 81-millimeter mortar shows a peak decibel level of 178.  He testified that he went on extensive training three times per year, or every three months.  He testified that he was assigned to the mortar section for the entirety of his three years in service.  He testified that he had ear protection but it was not sufficient.  He testified that he has not been exposed in his civilian life to any noise as loud as the noise in service, as he was a painter.  He testified that he has constant ringing in the ears and it is hard for him to sleep sometimes.  He testified that when he had ringing in the ears, he did not know what it was called or where it came from; he reported to VA treatment personnel in the 1990s that he had ringing in the ears and he was told that it was tinnitus, but he still did not understand what that meant.  He testified that at the time of his December 2010 examination, he did not know that he had ringing in the ears until he was tested, and he did not know what tinnitus was.  He testified, now knowing what tinnitus is, that it began right before he got out of the military and it has not stopped at any time.  

The Veteran also submitted documentation regarding the sound levels of various artillery guns, including the 81-millimeter mortar which has a maximum sound level of 178.8 decibels, as well as the hazardous health effects of impulse noise.

Because service connection for tinnitus was denied in May 2009 based on findings that the STRs are silent for any complaints, treatment, or diagnosis of tinnitus, and the VA treatment records did not contain a diagnosis of tinnitus that is due to acoustical trauma while on active duty, for evidence to be new and material in this matter, it would have to tend to relate to one of these findings.  

The additional evidence received since the prior denial of the claim includes VA treatment records noting assessments of tinnitus, as well as lay statements and the sworn testimony of the Veteran that he has experienced tinnitus since service.  As this evidence is new, and the hearing testimony is presumed credible for purposes of reopening, and since lay evidence of continuity is one method of substantiating a claim of service connection, this evidence is new and material and the claim of service connection for tinnitus may/must be reopened.  

The analysis regarding tinnitus proceeds to de novo review.  The Board observes that the Veteran is not prejudiced by the Board's proceeding to de novo review upon reopening without returning the matter to the AOJ for de novo review, because the AOJ has already conducted de novo review (and because the benefit sought is being granted, which is non-prejudicial).  

The Veteran claims that he is entitled to service connection for tinnitus because it began in service and is related to his exposure to noise therein (as an indirect fire infantryman).  He testified that he worked with mortars.  Based on his service records and his accounts, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

In essence, tinnitus is a disability that is diagnosed based on self-report (lay observation by the person with such disability); hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that he has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., in his accounts that tinnitus arose with the trauma that occurred due to service, specifically his regular exposure to hazardous noise due to his MOS, and has persisted since) regarding his consistent complaints of tinnitus since service.  The conflicting evidence that must be addressed is that, on December 2010 VA examination, he is noted to have reported the onset of tinnitus as occurring after service.  

The Board finds the reasoning provided by the December 2010 VA examiner non-persuasive.  Regarding the observation that he reported that his tinnitus began after military service, the Veteran has explained that he does not recall being asked this specific question, and that he would not have reported the onset of his tinnitus to have occurred after his service, as he is certain it is directly related to his service. He first stated this explanation in a May 2011 notice of disagreement, and he has consistently maintained as much through the January 2015 videoconference Board hearing.  His explanation is plausible.  

It is not in dispute that the Veteran has tinnitus as the diagnosis of tinnitus is established based on subjective complaints (and generally is incapable of objective verification), and no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of his accounts.  There is nothing in the record that directly contradicts the Veteran's accounts.  Regarding opinion by the December 2010 VA examiner, the Board notes that that examiner did not directly address the credibility of the Veteran's lay accounts.  The observations supporting that examiner's opinion indicating that the Veteran's tinnitus is unrelated to his service may, as indicated above, be refuted by plausible explanation.    

Given that the Veteran's account of the acoustic trauma is consistent with the circumstances of his service (his MOS as indirect fire infantryman and his expert badge in the 81-millimeter mortar, exposing him to hazardous noise levels from artillery and mortar rounds), the Board finds his explanation that he has had tinnitus ever since service plausible and credible.  It is not necessarily inconsistent for the Veteran to be unaware of the medical term for ringing in the ears, as he indicated in his January 2015 testimony.  

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is shown that the Veteran has tinnitus that began in service and has persisted since.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.  

Withdrawal and dismissal of issues

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In September 2012, the Veteran filed a substantive appeal that perfected his appeal in the matter of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  In February 2014, he filed a substantive appeal that perfected his appeal in the matter of service connection for a low back disability.  In testimony before the undersigned in January 2015 (as reflected by the transcript associated with the claims file), the Veteran confirmed he is withdrawing his appeal in these matters and limiting his appeal to the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and service connection for low back disability.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeal to reopen a claim of service connection for tinnitus is granted; on de novo review, service connection for tinnitus is granted.

The appeal in the matters of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and service connection for low back disability is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


